COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Ediberto Antonio DeLeon v. The State of Texas

Appellate case number:       01-19-00695-CR

Trial court case number:     83201-CR

Trial court:                 149th District Court of Brazoria County

       Appellant has filed a “Motion to Correct the Appellate Record or in the Alternative
to Supplement the Appellate Record.” Specifically, appellant’s motion seeks to have the
reporter’s record supplemented to include stenographic transcripts of two audio or
audio-visual exhibits offered by appellee during trial. Appellee has filed a response in
opposition to appellant’s motion. Subsequently, appellant filed a reply to appellee’s
response and supplement to his motion, wherein appellant seeks to supplement the
reporter’s record with a written transcript of an additional audio-visual trial exhibit offered
by appellee.
        The exhibits identified by appellant (State’s Exhibit 58, State’s Exhibit 60, and
State’s Exhibit 78) are audio or audio-visual exhibits which were admitted in their entirety
in the trial court. Each exhibit was included in the reporter’s record and is available to this
Court in their entirety. During trial, appellant’s trial counsel did not contemporaneously
request, and the trial court did not order, the court reporter to transcribe the audio or audio-
visual recordings played during trial. See Uniform Format Manual for Texas Reporters'
Records, § 3.20, available at http://www.crcb.state.tx.us/pdf/Uniform Format Manual–
07012010.pdf (“When audio or audio-visual recordings are played in court, a
contemporaneous verbatim record of the proceedings will not be made unless the court so
orders.”).
      Because the reporter’s record is complete, appellant’s motion and supplemental
motion are denied.
       It is so ORDERED.
Judge’s signature: ____/s/ Evelyn V. Keyes_____
                    Acting individually  Acting for the Court

Date: ___April 23, 2020____